   Case 2:20-cr-00102-MHT-JTA Document 98 Filed 01/15/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
     v.                            )          2:20cr102-MHT
                                   )               (WO)
BRYAN DENNARD                      )

                                ORDER

    Based upon the representations made on the record

during the status conference on January 15, 2021, it is

ORDERED   that    defendant       Bryan     Dennard’s      motion      to

continue (doc. no. 94) is granted and that sentencing,

currently set for January 21, 2021, is reset for 10:00

a.m. on February 1, 2021, by videoconferencing.                        The

clerk of the court is to make appropriate arrangements.

    DONE, this the 15th day of January, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
